t c summary opinion united_states tax_court michael t crow petitioner v commissioner of internal revenue respondent docket nos 1611-04s 6123-04s filed date michael t crow pro_se thomas m newman for respondent couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7463 in effect at the time the petition was filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure in separate notices of deficiency respondent determined the following deficiencies and additions to tax for petitioner’ sec_2001 and sec_2002 tax years year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure at trial respondent filed written motions for imposition of the penalty under sec_6673 the issues for decision are whether petitioner is liable for federal income taxes for the years in question on compensation he received from his employer for services he performed as an employee for state_income_tax refunds and for the year on distributions received from a qualified_pension plan whether petitioner is liable for the additions to tax under sec_6651 and sec_6654 for the years in question and whether petitioner is liable for the sec_6673 penalty for the years before the court at trial respondent conceded an income adjustment for the tax_year for a state_income_tax refund of dollar_figure respondent agreed that petitioner did not claim an itemized_deduction for state income taxes on hi sec_2001 federal_income_tax return therefore the refund of dollar_figure to him during the year did not constitute income some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petitions were filed petitioner was a legal resident of manteca california during the years in question petitioner was employed as a mechanic by a trucking company martin-brower he received wages of dollar_figure and dollar_figure respectively for the years at issue there was no testimony at trial by petitioner of the dollar_figure distribution he received during the year from first trust corp administrator of a qualified_pension plan that adjustment therefore is deemed conceded on his federal_income_tax return for each of the years at issue petitioner claimed single filing_status a personal_exemption for himself and the standard_deduction all other lines on the returns are listed as -0- except for the federal income taxes withheld all of which were listed and claimed as overpayments which were to be refunded to him the withholdings shown on the returns are dollar_figure and dollar_figure respectively for and the return is stamped received by the irs on date and the return is stamped date both returns also bear a stamp frivolous_return program internal_revenue_service fresno ca petitioner attached to each return a two-page signed typewritten statement containing classic tax_protester statements such as that no section of the internal_revenue_code establishes an income_tax_liability that his return was not being filed voluntarily but was being filed in order to avoid prosecution for failure_to_file a return that in the ninth circuit of the federal appellate court system a tax_return form_1040 with all zeros on the return constitutes a valid_return and that he had zero income because there is no reference in the internal_revenue_code for the taxation of wages salaries or compensation_for_personal_services along with several other arguments of this nature petitioner also attached to his returns the forms w-2 wage and tax statement that had been issued by his employer petitioner filed identical petitions in response to each notice_of_deficiency alleging income_tax is based on voluntary compliance and self- assessment income is not defined in the irc income is defined by the supreme court as gains and profits derived from corporate activities i never received a statutory notice demand for payment i am not statutorily liable for income_tax i was never granted an administrative hearing as per due process no irs agent ever produced a delegation of authority to change my or assess any deficiency the court rejects entirely petitioner’s allegations and the same arguments he made at trial sec_61 defines gross_income to include all income from whatever source derived including but not limited to compensation_for services rendered whether such services are for a corporation an individual or in a self-employed activity petitioner’s protester arguments have been heard on numerous occasions by this court as well as other courts and have been consistently rejected the court sees no need to further respond to petitioner’s arguments with somber reasoning and copious citations of precedent as to do so might suggest that his argument possesses some degree of colorable merit see 737_f2d_1417 5th cir in short petitioner is a taxpayer subject_to the income_tax laws and he is liable for income_tax on the compensation and other income paid to him during the years in question none of which was questioned or denied his arguments are rejected although not addressed by petitioner at trial his gross_income for includes the distribution to him of proceeds of a qualified_pension plan sec_72 petitioner did not deny that he received the distribution and he presented no argument relating thereto as noted earlier the court considers that income adjustment as conceded with respect to the second issue sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner’ sec_2001 return was received by respondent on date hi sec_2002 return was received by respondent on date united_states citizens must file income_tax returns on or before the 15th day of the fourth month following the end of their taxable years sec_1_6072-1 income_tax regs that date for a calendar_year taxpayer is april 15th petitioner’s returns therefore for the year sec_2001 and sec_2002 were required to be filed on or before respectively date and date they were not received by respondent until date and date respectively respondent therefore is sustained on this issue respondent determined that petitioner was liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax this addition_to_tax is applicable where there is an underpayment of estimated_tax subject_to exceptions or waivers that are not applicable here sec_6654 in general estimated income_tax payments are used to provide for payment of income taxes not collected through withholding sec_6654 provides for four quarterly installments income taxes withheld from salaries or wages apply toward the amount of each required quarterly installment however to the extent withholdings do not satisfy the required quarterly installments the taxpayer i sec_2the court notes that even though the tax returns of petitioner contained primarily zeroes respondent treated the returns as returns and did not impose a failure_to_file addition_to_tax against petitioner sec_7203 required to make supplemental quarterly payments of estimated_taxes sec_6654 under sec_6654 the amount of the four quarterly installments including taxes withheld generally must equal percent of the tax for the year or percent of the tax for the preceding_taxable_year whichever is less where there is an underpayment of estimated_tax there is no exonerating provision such as reasonable_cause or lack of willful neglect 33_tc_1071 as noted earlier taxes were withheld from petitioner’s earnings for each of the years in question therefore petitioner’s liability for the sec_6654 addition_to_tax will depend on whether after these prepayments are credited and a further credit is allowed in the rule computation because of respondent’s concession that the dollar_figure state_income_tax refund received by petitioner during did not constitute gross_income as determined in the notice_of_deficiency the balances due are within or without the 90-percent rule_of sec_6654 to that extent respondent is sustained on this issue respondent filed a motion for imposition of the penalty under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that proceedings have been instituted or maintained by such taxpayer primarily for delay or that the taxpayer's position in a proceeding is frivolous or groundless a petition in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir prior to the trial petitioner was advised by letter from the irs that his positions were frivolous and could lead to sanctions against him if he persisted with such arguments at trial respondent filed motions for imposition of the sec_6673 penalty throughout his testimony petitioner dwelt solely on his protester arguments those arguments are considered frivolous and respondent’s motion will be granted the court will require petitioner to pay a penalty of dollar_figure in each docket number reviewed and adopted as the report of the small_tax_case division for respondent in docket no 1611-04s an order and decision will be entered an order and decision will be entered under rule in docket no 6123-04s
